EXAMINER'S AMENDMENT
 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Belinda Lee, Registration No. 46,863 on 01/14/2021.
 	
 	The claims have been amended as follows:

1. (Currently Amended) A method of adaptively adjusting the amount of information in a user interface, comprising:
 	obtaining a software architecture and reading a first user interface in the software architecture, the first user interface being obtained at a device including an image capturing circuit;
 	continuously capturing and recording, using the image capturing circuit, a plurality of eye images of the eyes of a user viewing the first user interface;
 	analyzing the eye images to find a plurality of reference positions in the first user interface where the user’s eyes stay for more than a predetermined time;
 	defining the number of the reference positions as a number of a plurality of first informative items;
the number of [[a]] the plurality of first informative items in the first user interface;
 	in response to determining that the number of the first informative items in the first user interface does not  fall within a predetermined range, updating the first user interface by removing a first part of the first informative itemsremaining in the updated first user interface falls within the predetermined range;
 	adding a plurality of user interfaces, and arranging the first part among the plurality of user interfaces such that the number of the first informative items of the first part in each of the user interfaces falls into the predetermined range; and
 	displaying the plurality of user interfaces.

2. (Canceled) 

3. (Original) The method of claim 1, wherein the predetermined range is 5 to 8.

4. (Currently Amended) The method of claim 1, further comprising:
 	reading a second user interface in the software architecture;
 	identifying a number of a plurality of second informative items in the second user interface;
 	in response to determining that the number of the second informative items in the second user interface does not fall within the predetermined range, removing a second part of the 

5. (Currently Amended) The method of claim 1, wherein the software architecture further comprises a second user interface subsequent to the first user interface, the first user interface is configured to receive input information, where the input information corresponds to a plurality of interface functions, wherein when a logic operation result of the interface functions are true, subsequently providing the second user interface.

6. (Original) The method of claim 1, wherein the software architecture records a primary activity, an input message, and output information in the first user interface based on a first functional model.

7. (Original) The method of claim 6, wherein the software architecture records a plurality of interface functions in the first user interface and a logic operation relationship between the interface functions based on a second functional model.

8. (Original) The method of claim 7, wherein the software architecture implements a connection to a backend database based on an entity relationship model.

9. (Currently Amended) The method of claim 7, wherein the first functional model is an IDEF (Integrated Computer-Aided Manufacturing Definition Languages) 0 model, and the second functional model is an IDEF 

10. (Original) The method of claim 1, wherein the first informative items comprise at least one of a tag, a field, a button, a menu, and an icon.

11. (Canceled) 

12.  (Currently Amended) The method of claim 1, wherein the step of identifying the number of the first informative items in the first user interface comprises:
 	in response to determining that there is a particular user viewing the first user interface, controlling an external eye tracker to track a viewing behavior of the particular user’s eyes for the first user interface, wherein the eye tracker records a plurality of pictures on the particular user’s eyes, and marks a plurality of particular reference positions of the particular user’s eyes staying in the pictures; and
 	receiving a number of the particular reference positions returned by the eye tracker and defining the number of the particular reference positions as the number of the first informative items.

13. (Currently Amended) An electronic device comprising:
 	a storage circuit for storing a plurality of modules;
 	a processor coupled to the storage circuit and accessing the modules to perform the following steps:
, the first user interface being obtained at a device including an image capturing circuit;
 	continuously capturing and recording, using the image capturing circuit, a plurality of eye images of the eyes of a user viewing the first user interface;
 	analyzing the eye images to find a plurality of reference positions in the first user interface where the user’s eyes stay for more than a predetermined time;
 	defining the number of the reference positions as a number of a plurality of first informative items;
 	identifying [[a]] the number of [[a]] the plurality of first informative items in the first user interface; 
 	in response to determining that the number of the first informative items in the first user interface does not fall within a predetermined range, updating the first user interface by removing a first part of the first informative itemsremaining in the updated first user interface falls within the predetermined range;
 	adding a plurality of user interfaces, and arranging the first part among the plurality of user interfaces such that the number of the first informative items of the first part in each of the user interfaces falls into the predetermined range; and
 	displaying the plurality of user interfaces.

14. (Canceled)



16.  (Currently Amended) The electronic device of claim 13, wherein the processor is further configured to: 
 	reading a second user interface in the software architecture;
 	identifying a number of a plurality of second informative items in the second user interface;
 	in response to determining that the number of the second informative items in the second user interface does not fall within the predetermined range, removing a second part of the second informative items to update the second user interface, wherein the number of the second informative items in the updated second user interface falls within the predetermined range.

17.  (Currently Amended) The electronic device of claim 13, wherein the software architecture further comprises a second user interface subsequent to the first user interface, the first user interface is configured to receive input information, where the input information corresponds to a plurality of interface functions, wherein when a logic operation result of the interface functions are true, subsequently providing the second user interface.

18. (Original) The electronic device of claim 13, wherein the software architecture records a primary activity, an input message, and output information in the first user interface based on a first functional model.



20. (Original) The electronic device of claim 19, wherein the software architecture implements a
connection to a backend database based on an entity relationship model.

21. (Currently Amended) The electronic device of claim 19, wherein the first functional model is an IDEF (Integrated Computer-Aided Manufacturing Definition Languages) 0 model, and the second functional model is an IDEF 

22. (Original) The electronic device of claim 13, wherein the first informative items comprise at least one of a tag, a field, a button, a menu, and an icon.

23. (Canceled)

24. (Currently Amended) The electronic device of claim 13, wherein the processor is configured to:
 	in response to determining that there is a particular user viewing the first user interface, control an external eye tracker to track a viewing behavior of the particular user’s eyes for the first user interface, wherein the eye tracker records a plurality of pictures on the particular user’s eyes, and marks a plurality of particular reference positions of the particular user’s eyes staying in the pictures; and
particular reference positions returned by the eye tracker and define the number of the particular reference positions as the number of the first informative items.

	The following is an examiner's statement of reasons for allowance:

 	In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1 and 13 as a whole.  
 	At best the prior arts of record, specifically, Nielsen (J. Nielsen, “Users’ Pagination Preferences and ‘View All’,” published on Apr. 28, 2013, downloaded from https://www.nngroup.com/articles/item-list-view-all) teaches that it is known, when a large amount of content items is presented, to present them instead in multiple pages/interfaces, where the number of content items on each page is restricted to a range i.e., a maximum number of items e.g., see Nielsen pages 1-3.  Walters (US 2018/0101605) teaches that it is known for a user to be able to define the number of records or items to display on a page; the user can then navigate between pages, where the number of records/items is restricted to the selected page limit e.g., see Walters Fig. 2, [0045].  Lankford (US 2012/0105486) teaches using an eye tracker to capture images of a user’s eyes to determine where the user is looking on a user interface e.g., see Lankford Abstract, [0051].
 
	In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made,


 	Thus, independent claims 1 and 13 are allowed over the prior art of record.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer To can be reached at 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7388.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from 

/ERIC J YOON/Examiner, Art Unit 2143